Citation Nr: 1420161	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  10-38 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and J.F.



ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1966 to April 1969.	

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  The Veteran was granted a 30 percent rating for his PTSD in April 2009 and in an August 2010 rating decision the Veteran was granted a 50 percent rating for PTSD.

In February 2012, the Veteran testified at a video Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to ensure a total review of the evidence.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to final adjudication of the Veteran's claims.  

The Board notes that the issue of entitlement to a TDIU is now included as an issue in this appeal.  The Veteran in a submission received in September 2010, stated he was no longer working due to his PTSD and included a completed VA Form 21-8940.  The Veteran's claim for TDIU was denied in a rating decision in September 2011, which he did not specifically appeal.  The Veteran, however, filed another VA Form 21-8940 in December 2013.  Thus, the Board finds that this issue has been raised again, and it is considered part of the claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009).  

In February 2012 and December 2013, the Veteran submitted additional evidence to the Board and the RO to include a 2012 employment termination letter and a 2012 Record of Work Search.  The record reflects that the Veteran underwent a VA PTSD examination in January 2014.  The examiner noted that the Veteran worked until Feb 2012 in a machine shop part-time, and that the Veteran reported that he left because he was having problems concentrating on the job.  The examiner found that based on the Veteran's current presentation and his documented care history, his PTSD symptoms were not of sufficient severity to preclude him from maintaining gainful employment at this time.  The examiner maintained that the Veteran may benefit from neuropsychological assessment to rule/out underlying cognitive impairment.  The Board finds that in light of the foregoing, the Veteran should undergo the recommended neuropsychological assessment to rule/out underlying cognitive impairment, and he should undergo a Social and Industrial Survey.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all pertinent updated VA treatment records since October 2011.

2.  Thereafter, schedule the Veteran for a neuropsychological assessment to rule/out underlying cognitive impairment as recommended by the January 2014 VA examiner.  

3.  Thereafter, schedule the Veteran for a Social and Industrial Survey to ascertain the impact of his service-connected disabilities on his employability.  The claims folder should be reviewed, including the September 2010 and December 2013 VA Form 21-8940s, the February 2012 employment termination letter, and the February 2012 "Record of Work Search," and that review should be indicated in the examination report.

The examiner should opine as to whether the Veteran's service-connected disabilities (PTSD, bilateral hearing loss, tinnitus, and erectile dysfunction) render him unable to obtain and maintain substantially gainful employment consistent with his employment history, educational attainment, and vocational experience.

The examiner should give consideration to the Veteran's level of education, special training, and previous work experience, but should not consider his age or the impairment caused by his nonservice-connected disabilities.

If the Veteran's service-connected disabilities do not render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.

A complete rationale for all opinions expressed must be provided in the examination report.

4.  Thereafter, readjudicate the claims.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA A. SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



